                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

 ANGELICA NASH,                                                                          Plaintiff,

 v.                                                     Civil Action No. 3:18-cv-258-DJH-CHL

 COMMISSIONER OF SOCIAL SECURITY,                                                      Defendant.

                                           * * * * *

                                            ORDER

       Angelica Nash filed this action seeking review of the decision by the Commissioner of

Social Security to deny Nash’s application for disability-insurance benefits and supplemental

social security income. (Docket No. 1) The case was referred to Magistrate Judge Colin H.

Lindsay for report and recommendation. (D.N. 11) Judge Lindsay issued his Findings of Fact,

Conclusions of Law, and Recommendation on August 8, 2019, recommending that the

Commissioner’s decision be affirmed.       (D.N. 21) Nash timely objected to the report and

recommendation. (D.N. 22) After careful consideration, the Court will adopt in full Judge

Lindsay’s Findings of Fact, Conclusions of Law, and Recommendation.

                                                I.

       Nash protectively filed an application for child’s insurance benefits based on disability, an

application for disability-insurance benefits, and an application for supplemental security income

on March 20, 2015. (D.N. 9-5, PageID # 334-53) On June 20, 2017, an administrative hearing

was conducted regarding Nash’s application. (D.N. 9-2, PageID # 82-124) On September 13,

2017, the ALJ issued an opinion denying Nash’s claims. (Id., PageID # 57-74) The ALJ found,

among other things, that Nash had the residual functional capacity (RFC) to perform “light work”

as defined in 20 C.F.R. §§ 404.1567(bb) and 416.967(b). (Id., PageID # 67) She also found that



                                                1
considering Nash’s age, education, work experience, and residual functional capacity, there are

jobs that exist in significant numbers in the national economy that Nash can perform. (Id., PageID

# 73) Finally, the ALJ found that Nash was not under a disability as defined in the Social Security

Act from the amended alleged onset date through the date of the ALJ’s decision. (Id., PageID #

74) The appeals council denied Nash’s request for review on February 28, 2018. (Id., PageID #

39-41) Nash filed this action on April 24, 2018, challenging the Commissioner’s denial of her

application for disability-insurance benefits. (D.N. 1) The Court referred the matter to Magistrate

Judge Colin H. Lindsay, who recommended that the Commissioner’s decision be affirmed. (D.N.

21)

                                                II.

       When reviewing a report and recommendation, the Court reviews de novo “those portions

of the report of specified proposed findings or recommendations to which objection is made.” 28

U.S.C. § 636(b)(1)(C). The Court may adopt without review any portion of the report to which no

objection is made. See Thomas v. Arn, 474 U.S. 140, 150 (1985). On review, the Court “may

accept, reject, or modify the recommended disposition; receive further evidence; or return the

matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3). Accordingly, the Court

will review de novo the portions of Judge Lindsay’s recommendation to which Nash objects to

determine whether relief is warranted.

       In reviewing an ALJ’s decision, the Court asks “whether it is supported by substantial

evidence and was made pursuant to proper legal standards.” Roger v. Comm’r of Soc. Sec., 486

F.3d 234, 241 (6th Cir. 2007) (citations omitted). “Substantial evidence is defined as more than a

scintilla of evidence but less than a preponderance; it is such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Id. (internal quotations omitted). The



                                                2
Court “may not try the case de novo, or resolve conflicts in evidence, nor decide questions of

credibility.” Cohen v. Sec’y of Health & Human Servs., 964 F.2d 524, 528 (6th Cir. 1992) (quoting

Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)). Where substantial evidence supports the

ALJ’s decision, the Court “must affirm.” Staymate v. Comm’r of Soc. Sec., 681 F. App’x 462, 466

(6th Cir. 2017) (citing Barker v. Shalala, 40 F.3d 789, 794 (6th Cir. 1994)). Moreover, “[t]he

findings of the [ALJ] are not subject to reversal merely because there exists in the record

substantial evidence to support a different conclusion.” Buxton v. Comm’r of Soc. Sec., 246 F.3d

762, 772-73 (6th Cir. 2001); see also Her v. Comm’r of Soc. Sec., 203 F.3d 388, 389-90 (6th Cir.

1999) (“Even if the evidence could also support another conclusion, the decision of the

Administrative Law Judge must stand if the evidence could reasonably support the conclusion

reached.”).

       Nash argues that (1) the ALJ erred in failing to conclude that she met the requirements for

Listing 12.05; (2) the ALJ did not properly evaluate the opinions of Dr. Riley and Esther Luttrell;

and (3) the ALJ should have awarded a closed period of benefits. For the reasons detailed below,

the Court finds Nash’s arguments unpersuasive.

A.     Five-Step Evaluation Process

       The Commissioner has promulgated regulations setting forth a five-step sequential

evaluation process for evaluating a disability claim. See 20 C.F.R. §§ 404.1520, 416.920 (2018).

Nash argues the ALJ erred in finding that Nash did not meet the requirements of Listing 12.05.

(D.N. 22) Nash also asserts that the ALJ’s RFC findings are unsupported by substantial evidence

because the ALJ did not give proper weight to the opinions of Dr. Riley and Esther Luttrell. (Id.)

The Court construes these arguments to mean that Nash objects to the ALJ’s analysis under steps

three and four of the five-step process.



                                                 3
       1. Step Three

       First, Nash argues that the ALJ erred in failing to conclude that she met the requirements

for Listing 12.05. At step three of the evaluation process, an ALJ considers whether the claimant

has an impairment that meets the criteria set forth in 20 C.F.R. Part 404, Subpart P., Appendix 1.

20 C.F.R. §§ 404.1520, 416.920. “[A] claimant who meets the requirements of a listed impairment

will be deemed conclusively disabled.” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 653 (6th

Cir. 2009). The claimant bears the burden of proving her impairment satisfies all of the specified

criteria in a given listing. Sullivan v. Zebley, 493 U.S. 521, 530 (1990).

       Nash now challenges the ALJ’s discussion of whether her impairment meets or equals

Paragraph B(2) of Listing 12.05. (D.N. 22, PageID # 1239) Paragraph B(2) requires

       significant deficits in adaptive functioning currently manifested by extreme
       limitation of one, or marked limitation of two, of the following areas of mental
       functioning:
              a. Understand, remember, or apply information (see 12.00E1); or
              b. Interact with others (see 12.00E2); or
              c. Concentrate, persist, or maintain pace (see 12.00E3); or
              d. Adapt or manage oneself (see 12.00E4)[.]

20 C.F.R., Pt. 404, Subpt. P, App. 1, § 12.05 (2017). In her written decision, the ALJ addressed

whether Nash’s impairments rendered Nash disabled under this listing, finding that Nash had only

mild or moderate limitations with respect to the listed categories. (D.N. 9-2, PageID # 64-65) The

ALJ concluded that Nash had only a mild limitation with regard to Paragraph B(2)(a), and a

moderate limitation with regard to Paragraph B(2)(c). (Id.) In arguing that the ALJ erred by

finding that Nash did not meet Listing 12.05, Nash did no more than point to evidence in the record

that she believes supports a finding that she meets the listing. (D.N. 13) In her objection to Judge

Lindsay’s recommendations, Nash largely rehashes the same arguments already made in her Fact

and Law Summary. (D.N 22) The Court agrees with Judge Lindsay that the evidence was duly



                                                 4
considered by the AL and that the ALJ cited adequate evidence in support of her conclusion and

discussed at length the evidence that supported her findings. (D.N. 9-2)

       In her decision, the ALJ noted that Nash “maintains a driver’s license, drives locally, lives

in a house with her son, fixes simple meals, uses a cell phone, and occasionally uses Facebook.”

(D.N. 9-2, PageID # 64) The ALJ also cited treatment records suggesting that Nash could receive

instructions, complete a vocational assessment, and give appropriate effort to tasks as presented.

(Id., PageID # 64-65) In evaluating the evidence that Nash graduated from high school with a

regular diploma, the ALJ noted that Nash had a “history of poor grades” but that there was also

“no evidence of special education placement.” (Id., PageID # 67) In finding that Nash had no

more than moderate functional limitations, the ALJ observed that Nash has an IQ score indicating

significantly subaverage general intellectual functioning, but the ALJ weighed this against Nash’s

daily activities and the fact that Nash had reported work activities that she was able to engage in

independently. (Id.)

       As in her initial objection to the ALJ’s findings, Nash argues that the ALJ did not give

enough weight to the contradictory “objective evidence” of Nash’s testing and grades. (D.N. 13,

PageID # 1185; D.N. 22, PageID # 1240-41) Nash asserts that the ALJ did not address “how a

person who tested in the first percentile with regard to perceptual reasoning, the ability to attend

and encode material, visuospatial construction, distraction, attention, and psychomotor speed does

not have a marked if not extreme problem.” (D.N. 22, PageID # 1240) Nash also suggested that

the ALJ failed to give adequate weight to the fact that she needs the assistance of two other people

to care for her child, that “her Facebook use is limited,” and that “she stopped going to the gym

because of paranoia.” (Id., PageID # 1241) She further contends that the ALJ afforded too much




                                                 5
weight to the fact that Nash maintains a driver’s license and lives with her son in light of her

testing, grades, and the assistance she receives to care for her son. (Id.)

       In her decision, the ALJ specifically mentioned that Nash testified to receiving help from

her mother and son’s father, indicating that she considered this evidence in making her decision.

(D.N. 9-2, PageID # 68) Further, the ALJ explicitly considered Nash’s medical record, including

diagnoses of depression, anxiety, history of ADD, and mild intellectual disability, as well as

Nash’s subjective reports of depression, anxiety, and trouble with concentrating, comprehending,

and focusing. (Id., PageID # 70) The ALJ discussed other evidence such as psychological

evaluations and the results of Nash’s IQ test, which placed her in the mildly-impaired range

overall. (Id.) But the ALJ also noted that Nash did not seek urgent, emergency, or inpatient

psychiatric treatment and remained able to live alone and drive during the period under

consideration. (Id.) The ALJ weighed this against other evidence in the record of Nash’s ability

to understand instructions, complete more than one assessment, give appropriate effort, live on her

own with her young son, and drive. (Id.) The ALJ then found that Nash’s subjective complaints

were less persuasive overall, and that the record as a whole failed to support a level of impairment

that would preclude all work activity. (Id.) The ALJ’s decision contains extensive discussion of

Nash’s mental impairments before concluding that Nash could perform simple tasks that did not

require calculations; that she should not be in a work environment with strict production quotas or

fast assembly-line-type work; and that she could maintain attention and concentration for two-hour

segments throughout an eight-hour workday, among other things. (Id.)

       The Court’s only duty at this juncture is to determine whether the ALJ’s decision is

supported by substantial evidence. See Roger, 486 F.3d at 241. Contrary to Nash’s contention

that the ALJ was required to provide a narrative explaining the weight given to certain pieces of



                                                  6
evidence, an ALJ is not obligated to list “every consideration that went into the step three

determination” or “the weight [s]he gave each factor in [her] step three analysis.” Bledsoe v.

Barnhart, 165 F. App’x 408, 411 (6th Cir. 2006). If the ALJ gave a sufficient explanation, her

decision at step three must be affirmed so long as it is supported by substantial evidence. Marlowe

v. Colvin, No. 12-201-DLB, 2014 U.S. Dist. LEXIS 40615, at *7 (E.D. Ky. Mar. 27, 2014) (citing

Her, 203 F.3d at 389-90).

        Because the evidence “could reasonably support” the ALJ’s decision, the decision must

stand. Her, 203 F.3d at 389-90. Even if Nash contends that the ALJ’s discussion leaves something

to be desired, “it is not insufficient to the point of inhibiting meaningful judicial review.” Rakes

v. Colvin, No. 14-321-GFVT, 2015 U.S. Dist. LEXIS 118868, at *17 (E.D. Ky. Sept. 8, 2015). In

sum, the Court finds no error in the ALJ’s conclusion that Nash did not satisfy Listing 12.05.

       2. Step Four

       Nash also challenges the ALJ’s RFC findings as unsupported by substantial evidence.

(D.N. 13, PageID # 1186-90; D.N. 22, PageID # 1242-44) At step four, the ALJ compares the

claimant’s RFC with the physical and mental demands of her past relevant work. 20 C.F.R. §

404.1520(f). If a claimant can still perform her past relevant work, she will not be found disabled.

Id.; 20 C.F.R. § 404.1560(b)(3). The claimant has the burden of proof at step four. Walters v.

Comm’r of Soc. Sec., 127 F.3d 525, 529 (6th Cir. 1997). Nash’s objections identify two purported

deficiencies with the ALJ’s assessment; the Court will discuss each one in turn.

               a. Dr. W. Allan Riley

       Nash argues that the ALJ did not properly evaluate the opinion of Dr. W. Allan Riley.

(D.N. 22, PageID # 1242-43) In determining the claimant’s RFC, the ALJ is required to consider

the record as a whole, including the claimant’s testimony and opinions from the claimant’s medical



                                                 7
sources. See 20 C.F.R. §§ 404.1545(a), 416.945(a)(1) (2018). “As a general matter, an opinion

from a medical source who has examined a claimant is given more weight than that from a source

who has not performed an examination (a ‘non-examining source’), and an opinion from a medical

source who regularly treats the claimant (a ‘treating source’) is afforded more weight than that

from a source who has examined the claimant but does not have an ongoing treatment relationship

(a ‘nontreating source’).” Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 375 (6th Cir. 2013).

Opinions from nontreating sources are never given controlling weight; instead, these opinions are

weighed based on the “examining relationship (or lack thereof), specialization, consistency, and

supportability, but only if a treating-source opinion is not deemed controlling.” Id. (citing 20

C.F.R. § 404.1527(c)). Other factors “which tend to support or contradict the opinion” may be

considered in assessing any type of medical opinion. 20 C.F.R. 404.1527(c).

       Dr. Riley is a nontreating source. See Gayheart, 710 F.3d at 375. He examined Nash in

person on one occasion after a referral from a Vocational Rehabilitation Counselor. (D.N. 9-7,

PageID # 605, 607) Thus, Dr. Riley’s opinion was not entitled to controlling weight, and in order

to determine how much weight to give Dr. Riley’s opinion, the ALJ was required to “consider

factors including the length and nature of the treatment relationship, the evidence that the physician

offered in support of h[is] opinion, how consistent the opinion is with the record as a whole, and

whether the physician was practicing in h[is] specialty.” Ealy v. Comm’r of Soc. Sec., 594 F.3d

504, 514 (6th Cir. 2010) (citing 20 C.F.R. 404.1527(d)). With regard to examining-but-nontreating

sources such as Dr. Riley, the ALJ must say enough “to allow the appellate court to trace the path

of h[er] reasoning.” Stacey v. Comm’r of Soc. Sec., 451 F. App’x 517, 519 (6th Cir. 2011) (quoting

Diaz v. Chater, 55 F.3d 300, 307 (7th Cir. 1995)).




                                                  8
       Nash objects to the lack of weight given to Dr. Riley’s findings. (D.N. 22, PageID # 1242-

43) She argues that the findings of Dr. Riley are uncontradicted and consistent with her own

testimony, and that the ALJ considered “anecdotal evidence as opposed to empirical evidence as

substantial.” (Id., PageID # 1243) The ALJ explicitly discussed her consideration of Dr. Riley’s

psychological evaluation. (D.N. 9-2, PageID # 72) She noted that although Dr. Riley opined that

Nash would “likely continue to experience difficulty in maintaining full-time competitive

employment,” he also indicated that Nash was “cooperative and friendly, reported a history of

regular classes and living by herself, and that she appeared to understand the instructions and

seemed to give an appropriate effort to the task presented.” (Id.) The ALJ did not completely

discount Dr. Riley’s opinion, but explained that it was entitled to limited weight because it was

not consistent with the record as a whole, given Nash’s ability to “maintain a valid driver’s license,

drive, and care for her young son.” (Id.) As mentioned above, the ALJ discussed elsewhere in her

RFC findings that Nash had reported needing assistance caring for her son. (Id., PageID # 68)

This shows that the ALJ considered that fact as part of her analysis but found that Nash’s activities

of daily living were inconsistent with the limitation opined by Dr. Riley.

       The ALJ also took into consideration Nash’s subjective testimony. (Id., PageID at 71) She

noted that Nash reported difficulty with counting money, math, and understanding things, and that

she described herself as paranoid, that she “can get angry,” and that she sometimes has a hard time

getting along with others.     (Id.)   The ALJ found that despite these allegations, Nash was

cooperative and friendly during a psychological evaluation and vocational assessment, and she

apparently indicated during her vocational assessment that she enjoys working with and around

others. (Id.) With regard to Nash’s reports of depression and anxiety, the ALJ explained that

records showed intermittent, conservative treatment without any need for urgent, emergent, or



                                                  9
inpatient treatment. (Id.) Finally, although Nash’s intelligence testing was consistent with a mild

disability, the ALJ again observed that Nash graduated with a general diploma, denied a history of

special education, maintained a valid driver’s license and basic computer-use skills, and lives alone

with her young son. (Id.) The ALJ thus found that as a whole, the record provided limited support

for the alleged severity of Nash’s symptoms. (Id.)

       Nash also contends that the ALJ did not point to “specific clinical and laboratory test record

evidence that contradicted Dr. Riley’s clinical evaluation.” (D.N. 22, PageID # 1243) Unlike a

reviewing court, the ALJ must “resolve conflicts in the medical evidence.” Craft v. Comm’r of

Soc. Sec., 39 F. App’x 274, 275-76 (6th Cir. 2002). In addition to Nash’s activities of daily living,

the ALJ considered the opinions of non-examining sources, the state agency medical physicians

and psychologists. (D.N. 9-2, PageID # 71) The ALJ noted that although these consultants were

non-examining, their opinions deserved some weight. (Id.) The ALJ explained that she afforded

great weight to the psychological assessments as they were consistent with finding no greater than

mild to moderate functional limitations and were supported by the entirety of the record, including

outpatient mental-health-treatment notes, primary-care-provider records, and the 2015

psychological evaluation documenting Nash’s ability to understand instructions and give

appropriate effort. (Id.) The ALJ carefully assigned weight to this evidence, even noting that she

assigned less weight to one state-agency medical assessment because it did not appear to account

for Nash’s history of right-hip fracture and surgery and the potential adverse effects of her obesity.

(Id.) The ALJ also noted that the record contained a Global Assessment Functioning score, but

she explained that GAF scores do not provide a reliable longitudinal picture of mental functioning

for disability analysis and that the evaluators did not explain the reasons behind Nash’s GAF score.




                                                 10
(Id., PageID # 72) The ALJ therefore assigned minimal weight to the GAF score in the record.

(Id.)

        An ALJ is permitted to assign weight to an examining physician’s opinion based on the

opinion’s consistency with the record as a whole. Ealy, 594 F.3d at 514. Because Dr. Riley’s

opinion was inconsistent with other objective evidence in the record, as well as Nash’s activities

of daily living, the ALJ’s disagreement with Dr. Riley’s conclusion was not error. See Craft, 39

F. App’x at 276. In sum, the ALJ’s decision gave sufficient explanation to allow the Court to trace

the path of her reasoning. Cf. Stacey, 415 F. App’x at 520 (noting that the court could not tell

“whether the ALJ rejected [the examining source’s] opinion for legitimate or illegitimate reasons

or whether he failed to consider it at all in assessing [claimant’s] residual functional capacity.”).

Accordingly, the Court finds that the ALJ’s decision to assign only limited weight to Dr. Riley’s

opinion was consistent with the requirements of the applicable regulations and supported by

substantial evidence.

                b. Esther Luttrell

        Nash also argues that the ALJ erred in rejecting the conclusions of Esther Luttrell, MSW,

a workforce-development specialist. (D.N. 13, PageID # 1190; D.N. 22, PageID # 1243-44)

Specifically, Nash objects to the ALJ’s determination that Luttrell’s opinion was only partially

acceptable because it was based on Nash’s subjective complaints. (D.N. 22, PageID # 1243) Nash

argues that Luttrell gave her objective tests as well as a clinical interview, and that Luttrell’s notes

were consistent with Nash’s testimony and a referred psychologist’s conclusion. (Id., PageID #

1244) Lastly, Nash argues that there was no evidence that Luttrell relied solely on Nash’s

subjective statements or that subjective statements are not a valid part of a clinical evaluation. (Id.)




                                                  11
       In addition to acceptable medical sources, a claimant may also present evidence from

“other sources.” Engbrecht v. Comm’r of Soc. Sec., 572 F. App’x 392, 398 (6th Cir. 2014) (citing

20 C.F.R. § 404.1513(d)). “Other sources include, but are not limited to . . . nurse practitioners,

physicians’ assistants, . . . [and] therapists . . . .” 20 C.F. R. § 404.1513(d). An ALJ must consider

“other-source” opinions and “generally should explain the weight given to opinions for these ‘other

sources.’” Hill v. Comm’r of Soc. Sec., 560 F. App’x 547, 550 (6th Cir. 2014) (citing SSR No. 06-

03p, 2006 SSR LEXIS 5, at *6 (Jan. 1, 2006)). “But other-source opinions are not entitled to any

special deference.” Id. Luttrell’s opinion was not an “acceptable medical source” pursuant to 20

C.F.R. §§ 404.1513(d) and 416.913(d), but rather an “other source.” As such, her opinion was not

entitled to controlling weight, and the ALJ was not required “to give reasons for failing to assign

it controlling weight, as that requirement only applies to treating sources.” Engbrecht, 572 F.

App’x at 399.

       Here, however, the ALJ explained why she did not assign Luttrell’s opinion controlling

weight, stating that she did so because it appeared that many of the findings were based upon

Nash’s subjective reports, and that Luttrell’s opinion was not supported by the objective record of

evidence, which the Court described in detail above. (D.N. 9-2, PageID # 72) Thus, the ALJ

properly considered Luttrell’s “other-source” opinion and explained her reasons for giving it

partial weight. See Hill, 560 F. App’x at 550. The ALJ’s decision regarding Luttrell’s opinion

was therefore consistent with the applicable regulations and supported by substantial evidence.

B.    Closed Period of Benefits

       Nash also argues that the ALJ should have awarded a closed period of benefits based on

Nash’s hip injury from a motor-vehicle accident. (D.N. 13, PageID # 1187; D.N. 22, PageID #

1241) Specifically, Nash argues that the ALJ failed to consider that she is “not able to return to



                                                 12
work.” (D.N. 22, PageID # 1242) Nash asserts that she has a limp on the right with a

Trendelenburg gait, that she was referred for more physical therapy, and that there has been no

release from treatment.1 (Id.) She also contends that there is no evidence that there was a

vocationally significant improvement during a twelve-month period, and that 20 C.F.R. §

404.1594(a) requires a showing of improvement and that the improvement was related to the

ability to work. (Id.)

       Disability benefits can be awarded for a closed period. Myers v. Richardson, 471 F.3d

1265, 1267 (6th Cir. 1972). “A claimant is entitled to a closed period of disability if the disabling

effect of his impairments ‘lasted or [were] expected to last for a continuous period of at least 12

months.’” Haney v. Astrue, No. 5:07CV-188-J, 2009 U.S. Dist. LEXIS 128179, *8 (W.D. Ky.

Feb. 2, 2009) (quoting 20 C.F.R. §§ 404.1509 and 416.909). Therefore, a “claimant who meets

the twelve-month durational requirement of 42 U.S.C. § 423(d)(1)(A) may be entitled to benefits

from the time her disability commences until such time as the disability ceases.” Hall v. Colvin,

No. 15-181-DLB, 2017 U.S. Dist. LEXIS 4042, at *6 (E.D. Ky. Jan. 11, 2017) (citing Howse v.

Heckler, 782 F.3d 626 (6th Cir. 1986)).

       The ALJ did not explicitly consider whether Nash was entitled to a closed period of

benefits, but adequate evidence in her decision supports a conclusion that such an award was not

issued because Nash did not meet the durational requirements. The ALJ considered the record as

a whole. Nash was involved in a motor-vehicle accident in April 2013 that resulted in a hip fracture

for which she had surgery on her right hip. (D.N. 9-2, PageID # 68) The ALJ noted that within




1
 “Trendelenburg gait is defined as an abnormal, leaning gait occasioned by weakness in one lower
extremity.” Tosinski v. Comm’r of Soc. Sec., No. 1:17 CV 198, 2018 U.S. Dist. LEXIS 49507, at
*5 n. 1 (N.D. Ohio Mar. 26, 2018) (quoting Mukes v. Comm’r of Soc. Sec., 946 F. Supp. 2d 737,
741 (S.D. Ohio 2013)).
                                                 13
two months after the accident and surgery, imaging showed that Nash’s fracture had healed or

nearly healed. (Id., PageID # 69) Three months after the accident, Nash reported only intermittent,

mild pain, and by six months after the accident, Nash was “doing well, able to ambulate without a

cane at times, and despite having some stiffness and pain, did not report numbness or swelling.”

(Id.) The ALJ also cited medical records stating that one year after the accident, Nash was

“considered to be back to her normal pre-injury state.” (Id.)

       Contrary to Nash’s assertions, there is no requirement that the ALJ use any specific

language or make specific findings relating to a claimed closed period of disability. See, e.g.,

Dutkiewicz v. Comm’r of Soc. Sec., No. 1:15-cv-163, 2015 U.S. Dist. LEXIS 166749, at *14 (W.D.

Mich. Dec. 14, 2015) (holding that although the ALJ’s decision did not contain a specific finding

stating that he considered a closed period of disability, the ALJ had considered the record as a

whole, which necessarily showed that he found the plaintiff did not demonstrate a closed period

of disability); Evers v. Astrue, No. 3:12-CV-118, 2013 U.S. Dist. LEXIS 49416, at *32 (E.D. Tenn.

Jan. 2, 2013) (finding that the ALJ did not err by only implicitly addressing a closed period of

disability); Sielaff v. Comm’r of Soc. Sec., No. 1:10CV1571, 2012 U.S. Dist. LEXIS 21079, at *1

(N.D. Ohio Feb. 21, 2012) (finding no law exists requiring an ALJ to specifically indicate that a

closed period of disability was considered and rejected).

       Here, the ALJ discussed the record as a whole, and the evidence showed that Nash’s

disability from her accident did not last twelve months or longer. This necessarily shows that the

ALJ found that Nash did not demonstrate a closed period of disability. See Dutkiewicz, 2015 U.S.

Dist. LEXIS 166749, at *14. Thus, Nash was not entitled to a closed period of benefits.




                                                14
                                                   III.

          For the reasons set forth above, and the Court being otherwise sufficiently advised, it is

hereby

          ORDERED as follows:

          (1)      The Findings of Fact, Conclusions of Law, and Recommendation of Magistrate

Judge Colin H. Lindsay (D.N. 21) are ADOPTED in full and INCORPORATED by reference

herein.

          (2)      A separate judgment will be entered this date.

          September 30, 2019




                                                         David J. Hale, Judge
                                                      United States District Court




                                                   15
